NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                 :
M.S.,                                            :          Civil Action No. 20-829 (SRC)
                                                 :
                                      Plaintiff, :
                                                 :                      OPINION
                        v.                       :
                                                 :
COMMISSIONER OF                                  :
SOCIAL SECURITY,                                 :
                                     Defendant. :
                                                 :
                                                 :

CHESLER, District Judge

        This matter comes before the Court on the appeal by Plaintiff M.S. (“Plaintiff”) of the

final decision of the Commissioner of Social Security (“Commissioner”) determining that she

was not disabled under the Social Security Act (the “Act”). This Court exercises jurisdiction

pursuant to 42 U.S.C. § 405(g) and, having considered the submissions of the parties without

oral argument, pursuant to L. CIV. R. 9.1(b), finds that the Commissioner’s decision will be

affirmed.

        In brief, this appeal arises from Plaintiff’s application for disability insurance benefits,

alleging disability beginning September 1, 2012. A hearing was held before ALJ Sharon Allard

(the “ALJ”) on July 16, 2018, and the ALJ issued an unfavorable decision on November 23,

2018. Plaintiff sought review of the decision from the Appeals Council. After the Appeals

Council denied Plaintiff’s request for review, the ALJ’s decision became the Commissioner’s

final decision, and Plaintiff filed this appeal.

                                                   1
        In the decision of November 23, 2018, the ALJ found that, at step three, Plaintiff did not

meet or equal any of the Listings. At step four, the ALJ found that Plaintiff retained the residual

functional capacity to perform light work, with certain exertional and non-exertional limitations.

At step four, the ALJ also found that this residual functional capacity was sufficient to allow

Plaintiff to perform her past relevant work as an office clerk. The ALJ concluded that Plaintiff

had not been disabled within the meaning of the Act, prior to the date last insured of June 30,

2016.

        On appeal, Plaintiff argues that the Commissioner’s decision should be reversed and the

case remanded on four grounds: 1) at step four, the ALJ failed “to properly weigh the opinions of

multiple treating providers” (Pl.’s Br. 10); 2) at step four, the ALJ’s reasons for discounting Drs.

Morgen and Monka’s opinions are “illegitimate” (Id.); 3) at step four, the determination as to

Plaintiff’s credibility is unsupported by substantial evidence; and 4) at step four, the ALJ

improperly rejected the evidence provided by Plaintiff’s mother.

        Plaintiff first argues that, at step four, the ALJ failed “to properly weigh the opinions of

multiple treating providers.” (Pl.’s Br. 10) In short, Plaintiff fails to persuade this Court that

the ALJ erred in weighing the medical source opinions, and Plaintiff’s argument only asks this

Court to re-weigh the evidence, which it may not do. The Third Circuit has held:

        A federal court’s substantial-evidence review is “quite limited.” Rutherford v.
        Barnhart, 399 F.3d 546, 552 (3d Cir. 2005). A court may not weigh the evidence
        or substitute its own findings for the Commissioner’s. Monsour Med. Ctr. v.
        Heckler, 806 F.2d 1185, 1190-91 (3d Cir. 1986). [Plaintiff's] arguments amount to
        a request to reweigh the evidence and review the Commissioner's findings and
        decision de novo.

Davern v. Comm'r of Soc. Sec., 660 Fed. Appx. 169, 173-74 (3d Cir. 2016). See also Williams

v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992) (“Neither the district court nor this court is

                                                  2
empowered to weigh the evidence or substitute its conclusions for those of the fact-finder.”) In

the instant case, Plaintiff asks this Court to review the step four determination de novo and to

reweigh the evidence, which it may not do. This Court is authorized only to review the decision

under the substantial evidence standard. 42 U.S.C. § 405(g) (“The findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence, shall be

conclusive.”) Plaintiff has done no more here than offer attorney argument that this Court

should substitute its findings for the Commissioner’s. This cannot succeed.

       As support for her challenge to the weighing of the evidence, Plaintiff offers only the

assertion that the ALJ’s reasons for discounting the opinions of Drs. Monka and Morgen were

not legitimate and contrary to the Regulations. Dr. Monka completed a physical residual

functional capacity questionnaire, dated June 6, 2016, in which Plaintiff was found to have

severe limitations to her ability to work. The ALJ discussed Dr. Monka’s responses on the

questionnaire at two points in the decision. First, at step three, the ALJ considered Dr. Monka’s

opinions about Plaintiff’s non-exertional limitations, and stated that those opinions were given

little weight because there was no evidence that, prior to the date last insured, Plaintiff had

sought or received treatment for any mental health problems. (Tr. 13.) The ALJ observed that,

to the contrary, the primary care records prior to the date last insured provided no evidence of

psychiatric impairment prior to that date.

       Crucially, Plaintiff’s brief does not even challenge the ALJ’s statement about the absence

of evidence of non-exertional impairments prior to the date last insured. Because this

determination is unchallenged, this Court can only find that the ALJ’s decision to give little

weight to Dr. Monka’s opinions about non-exertional limitations is supported by substantial


                                                  3
evidence, as it rests on the undisputed factual finding that those opinions are inconsistent with

the evidence of record. The ALJ’s decision on this matter is in accord with the applicable

Regulation – quoted by Plaintiff –, which states:

        If we find that a treating source’s medical opinion on the issue(s) of the nature
        and severity of your impairment(s) is well-supported by medically acceptable
        clinical and laboratory diagnostic techniques and is not inconsistent with the other
        substantial evidence in your case record, we will give it controlling weight.

20 C.F.R. § 404.1527(c)(2). The ALJ found that Dr. Monka’s opinions about non-exertional

limitations were inconsistent with the other substantial evidence in the record and gave them

little weight. Plaintiff has pointed to no contrary evidence of record. The Court finds no error

here.

        At step four, the ALJ also considered Dr. Monka’s statements made on June 6, 2016. At

this step, however, the ALJ focused on Dr. Monka’s opinions as to Plaintiff’s exertional

limitations. The ALJ concluded that, again, Dr. Monka’s findings of exertional limitations were

inconsistent with the evidence of record from Dr. Monka’s clinical contact with Plaintiff. The

ALJ supported this with multiple citations to the evidence of record. (Tr. 17-18.) Plaintiff

challenges this conclusion on the ground that, Plaintiff contends, it is inconsistent with objective

findings in the record. This is problematic for several reasons. First, Plaintiff does not assert

any error in the ALJ’s conclusion that Dr. Monka’s physical capacity conclusions were

inconsistent with the records from Dr. Monka’s clinical contact with Plaintiff. Plaintiff thus has

given this Court no basis to find that the ALJ’s conclusion on this point is not supported by

substantial evidence. Rather, Plaintiff asks this Court to overrule the ALJ’s determination based

on other evidence of record, which is the same as re-weighing the evidence, which the Court will

not do. Moreover, Plaintiff offers a list of pieces of medical evidence, such as MRI findings,

                                                 4
EMG findings, and physician observations. (Pl.’s Br. 16.) Plaintiff does not, however, point to

any medical opinion that states an exertional limitation to the ability to work within the proper

time period. This Court has no expertise in interpreting MRI and EMG results and relies on the

opinions of the medical experts to understand them; Plaintiff has failed to even assert that there is

an opinion in the record that supports her disability claim – based on evidence from prior to the

date last insured – that the ALJ overlooked.

         Plaintiff also contends that the ALJ’s reason for giving Dr. Morgen’s opinion little weight

was not legitimate. The ALJ reviewed the evidence from Dr. Morgen and stated that Dr.

Morgen first saw Plaintiff on July 12, 2016 – after the date last insured. (Tr. 13.) The ALJ

explained that he gave Dr. Morgen’s opinion little weight because it was stated after the date last

insured and there was insufficient record evidence of a psychiatric impairment prior to the date

last insured. (Id.) Plaintiff has given this Court no basis to conclude that the ALJ’s reasons for

giving Dr. Morgen’s opinion little weight are not legitimate.

         Furthermore, Plaintiff concedes that two agency reviewing medical consultants opined

that there was no evidence of mental health disability prior to the date last insured. The Court

concludes that the Commissioner’s determination that Plaintiff was not disabled prior to the date

last insured is supported by substantial evidence.

         Plaintiff next argues that, at step four, the ALJ made a credibility determination in regard

to Plaintiff that is not supported by substantial evidence. Plaintiff’s brief fails to make a

cognizable argument based on current law. Section 405(g) authorizes judicial review of only

factual determinations under the substantial evidence standard. Moreover, on March 26, 2016,1


1
    Plaintiff applied for benefits on April 25, 2016, and thus SSR 16-3p applies to this case.

                                                   5
the Social Security Administration replaced SSR 96-7p, the Ruling on the subject of credibility

determinations, with SSR 16-3p, which expressly abandoned the concept of the credibility

determination, stating: “we are eliminating the use of the term ‘credibility’ from our sub-

regulatory policy, as our regulations do not use this term.” SSR 16-3p. Plaintiff’s challenge to

the credibility determination thus lacks a foundation in current law, and this Court will not rule

on it.

         As to Plaintiff’s subjective reports, this Court inquires whether the ALJ’s consideration

of Plaintiff’s subjective reports comports with the policies and procedures stated in SSR 16-3p.

The ALJ considered Plaintiff’s statements about the intensity, persistence, and limiting effects of

her symptoms, but concluded that they were inconsistent with the evidence of record. This is

compliant with the procedure set forth in SSR 16-3p. It is this factual determination – the

inconsistency with the evidence of record – that this Court may review, pursuant to § 405(g),

under the substantial evidence standard. Section 405(g), however, does not give the

Commissioner the burden of defending determinations made at the first four steps of the

analysis. Instead, as will be explained, the law places a two-fold burden on Plaintiff as

challenger of the determinations.

         Ultimately, Plaintiff’s argument that the ALJ erred in considering Plaintiff’s reports of

her symptoms suffers from two principal defects: 1) it fails to deal with the issue of the burden of

proof at the first four steps of the sequential evaluation process; and 2) it fails to deal with the

harmless error doctrine. As to the burden of proof, Plaintiff bears the burden in the first four

steps of the analysis of demonstrating how his impairments, whether individually or in

combination, amount to a qualifying disability. Bowen v. Yuckert, 482 U.S. 137, 146 n.5


                                                   6
(1987).

          As to the harmless error doctrine, the Supreme Court explained its operation in a similar

procedural context in Shinseki v. Sanders, 556 U.S. 396, 409 (2009), which concerned review of

a governmental agency determination. The Court stated: “the burden of showing that an error is

harmful normally falls upon the party attacking the agency’s determination.” Id. In such a

case, “the claimant has the ‘burden’ of showing that an error was harmful.” Id. at 410.

          Plaintiff thus bears the burden, on appeal, of showing not merely that the Commissioner

erred, but also that the error was harmful. At the first four steps, this requires that Plaintiff also

show that, but for the error, she might have proven her disability. In other words, when

appealing a decision at the first four steps, if Plaintiff cannot articulate the basis for a decision in

her favor, based on the existing record, she is quite unlikely to show that an error was harmful.

It is not enough to show the presence of an error. Pursuant to Shinseki, Plaintiff bears the

burden of proving that she was harmed by this error.

          With this foundation, the Court considers Plaintiff’s challenge to the ALJ’s determination

that Plaintiff’s characterization of her symptoms was inconsistent with the evidence of record.

Plaintiff’s brief does no more than level the accusation that the section of the decision that

presented this determination is “boilerplate.” (Pl.’s Br. 18.) Plaintiff offers no supporting

analysis, and this is insufficient under Shinseki: Plaintiff has neither demonstrated that the ALJ

erred nor that she was harmed by an alleged error.

          Last, Plaintiff points to the fact that the ALJ decided to give little weight to the reports of

Plaintiff’s mother, yet cites authority only for the proposition that the ALJ may consider such

evidence. Plaintiff relies on SSR 06-3p which, although rescinded effective March 27, 2017,


                                                     7
applies to Plaintiff’s claim, which was filed before that date. Plaintiff’s brief quotes the

permissive phrasing of SSR 06-3p: this evidence may be considered. Plaintiff has pointed to no

mandate that requires consideration of evidence from a claimant’s mother, nor that requires any

explanation of the weight given to such evidence. The ALJ explained that little weight was

given to the mother’s reports because she is not a physician and her reports were inconsistent

with the treatment records prior to the date last insured. (Tr. 16.) Plaintiff has cited no

authority to support a finding that there was any error.

       Plaintiff has failed to persuade this Court that the ALJ erred in the decision, or that she

was harmed by any errors. This Court finds that the Commissioner’s decision is supported by

substantial evidence and is affirmed.



                                                              s/ Stanley R. Chesler
                                                           STANLEY R. CHESLER, U.S.D.J.
Dated: July 9, 2021




                                                  8
